Judge Brock
dissenting.
It seems to me that the decision in Eubanks v. Eubanks, 273 N.C. 189, 159 S.E. 2d 562, rélied on by the majority, has no direct application to the question raised on this appeal. In Eubanks the Supreme Court was considering only the failure of the evidence to show nonaccess. Clearly no question was raised with respect to a motion or an order for a blood-grouping test under G.S. 8-50.1. In my opinion the statute will authorize the ordering of a blood-grouping test in a divorce action, and a showing thereby that the husband is excluded as the father is competent evidence to show nonpaternity. It is my opinion that a showing of the exclusion of the husband as the father by a blood-grouping test constitutes a proper method of showing nonpaternity in addition to impotency and nonaccess discussed in Eubanks. See: Annot: Blood Grouping Tests, 46 A.L.R. 2d 1000; Uniform Act on Blood Tests to Determine Paternity, 9 U.L.A. 110-114. For discussion of use and reliability of blood-grouping tests, see State v. Fowler, 277 N.C. 305, 177 S.E. 2d 385.
The question of laches on the part of the husband in raising the question of paternity has also been argued in this appeal and it seems to me that it is a question that needs to be explored further. However, since the majority opinion does not allow the blood-grouping test, there is no value in my pursuing the question of laches in this dissent.